Citation Nr: 0101334	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg (muscle group XII), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to October 7, 1994 
for the grant of a 30 percent evaluation for residuals of a 
gunshot wound to the right leg (muscle group XII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDING OF FACT

The veteran's Substantive Appeal regarding the issues of 
entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg (muscle group XII) and 
entitlement to an effective date prior to October 7, 1994 for 
the grant of a 30 percent evaluation for residuals of a 
gunshot wound to the right leg was not received by the RO 
until more than one year following notification of the August 
1995 rating decision and more than 60 days following the 
issuance of a Statement of the Case in June 1996.


CONCLUSION OF LAW

The veteran's Substantive Appeal regarding the issues on 
appeal is not timely, and the Board lacks jurisdiction over 
this appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the rating decision 
concerning the evaluation of his service-connected right leg 
gunshot wound disability and the effective date of this 
evaluation on August 30, 1995.  On May 14, 1996, the 
veteran's timely NOD was received by the RO, and, on June 28, 
1996, the RO issued an SOC, along with a letter explaining 
his appellate rights and responsibilities.  However, the 
veteran did not file a correspondence containing the 
necessary information for a Substantive Appeal with regard 
the issues on appeal for more than 60 days following the 
issuance of the SOC.  Rather, the veteran's Substantive 
Appeal was received by the RO on September 20, 1996. 

In short, the veteran did not file a timely Substantive 
Appeal in accordance with the provisions of 38 U.S.C.A. 
§ 7105 (West 1991) and 38 C.F.R. § 20.302(b) (2000).
Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing his Substantive Appeal.  In this 
regard, the Board informed the veteran of the outstanding 
timeliness question in this case in a September 2000 letter, 
but, in an October 2000 response, he indicated that he had no 
further argument or evidence to present and that he was not 
requesting a hearing.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2000).  Accordingly, the Board is without jurisdiction to 
consider the veteran's claims.


ORDER

The appeal is dismissed.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

